Title: Board of Visitors, University of Virginia, 8 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [December 8, 1826]
                            
                        
                        [present as under December 5, 1826]
                        Friday, Decr. 8th. When, during one of those intervals, the board having taken up the case of Robert Yeates—the consideration of which was postponed at the meeting in Oct. last—made thereon the following order.
                        The following will be communicated by the Secretary, in answer to the reference made to this board by the
                            faculty, of the case of R. Yeates.
                        The faculty, on the suggestion of Mr Professor Long, having referred to the board of Visitors certain
                            matters of complaint against Mr Robert Yeates a student of the University—the board have taken the said reference into
                            their consideration, and would thereupon remark—That they feel the duty a most painful one, of deciding in a controversy
                            of so delicate a character as that which has been referred to them, but though that duty might be painful, they would not
                            omit to discharge it, if it were absolutely necessary that it should be done to preserve the order and enforce the
                            discipline of the institution. They hope however that no such necessity exists on the present occasion—they cannot but
                            believe that the subject of the complaint alluded to, may have arisen in some mistake—in some infirmity of memory—and
                            would greatly prefer that the whole merits of the question should be left to this charitable construction than that they
                            should be examined and decided upon by a severer judgment. Without casting any imputation upon Mr. Yeates, the Board would
                            suggest to Mr Long that it would relieve them from a very painful duty, if he would consent that the enquiry which has
                            been urged upon them should not be prosecuted—and that the board have a strong wish, with the consent of the Faculty and
                            Mr Long, to postpone indefinitely the consideration of the matters which have been referred to them.
                        
                            
                                
                            
                        
                    